Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00547-CV

       IN RE GARRISON PROPERTY AND CASUALTY INSURANCE COMPANY

                                           Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 21, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 26, 2022, relator filed a petition for writ of mandamus. Relator also filed an

emergency motion for stay of the underlying proceedings pending final resolution of the petition

for writ of mandamus. After considering the petition and this record, this court concludes relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a). Relator’s emergency motion for stay is denied as moot.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2017CI16825, styled Kristal Thompson and Fredrick Thompson v. Garrison
Property and Casualty Insurance Company, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Aaron Samuel Haas presiding.